7 Cal. App. 2d 623 (1935)
TITLE INSURANCE AND TRUST COMPANY (a Corporation), Respondent,
v.
A. R. KINKEL et al., Appellants.
Civ. No. 9815. 
California Court of Appeals. Second Appellate District, Division Two.  
June 14, 1935.
 Frank P. Doherty and William R. Gallagher for Appellants.
 Bob Wheeler for Respondent.
 Crail, J.
 The questions raised on this appeal are these: [1] Does section 580a of the Code of Civil Procedure, relating to the appointment of appraisers in actions for a deficiency judgment, apply (1) to a trust deed executed prior to its effective date, (2) to a power of sale therein contained and *624 exercised prior to its effective date, and (3) to an action for a deficiency judgment thereunder instituted prior to its effective date?
 The reasoning in Bennett v. Superior Court, 5 Cal. App. 2d 13 [42 PaCal.2d 80], leads inevitably to a negative answer to all of these questions.
 Judgment affirmed.
 Stephens, P. J., concurred.